internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-157165-02 date date re revised schedule of ruling amounts taxpayer plant location commission a commission b commission c cooperative a cooperative b cooperative c fund independent engineer a independent engineer b dear this letter responds to the request of taxpayer filed for an extension of the most recent schedule of ruling amounts for the fund issued by the internal_revenue_service on the prior schedule the service limited the prior schedule to the years through because at the time the request for the prior schedule was pending with the service taxpayer intended to transfer its ownership interests in the plant during as part of a corporate_reorganization however the corporate_reorganization did not occur in accordingly taxpayer is requesting an extension of the prior schedule ruling amounts information was submitted pursuant to sec_1_468a-3 of the income_tax regulations we understand the facts as submitted by taxpayer to be as follows plr-157165-02 taxpayer owns a interest as tenant-in-common in plant which is situated at location plant's amended operating license expires in taxpayer is subject_to the jurisdiction of commission a which covers percent of the taxpayer's total electric sales commission b which covers percent and commission c which covers percent these percentages may fluctuate slightly from year to year commission a in docket no effective approved rates to be included in taxpayer's cost of service for ratemaking purposes this order also provided that taxpayer include decommissioning costs for the plant in taxpayer's cost of service commission a based the amounts included in cost of service upon the testimony of at least two expert witnesses in determining the amount of decommissioning costs for the plant included in taxpayer's cost of service commission a used an estimated cost of dollar_figure dollars as a base cost for decommissioning the plant with taxpayer's ownership share being dollar_figure the cost is based upon the decommissioning study prepared by independent engineer a dated the estimated cost of decommissioning the plant set forth in the decommissioning study is premised on the prompt removal dismantlement method the base cost for decommissioning the plant was escalated at the rate of annually resulting in an estimated future decommissioning cost of dollar_figure through taxpayer's ownership portion of the future expense is dollar_figure for purposes of determining certain estimated dates relevant to the funding_period the level_funding limitation period and the qualifying percentage the ratemaking assumptions used by commission a to determine the rates in the last ratemaking proceedings are identical to the ratemaking assumptions used to determine the rates in the first ratemaking proceeding in which commission a included the plant in taxpayer's rate base with respect to commission a's jurisdictional amount the funding_period and the level_funding limitation period for plant as these terms are defined in sec_1_468a-3 extend through the assumed after-tax rate of return expected to be earned by assets of the fund under the jurisdiction of commission a is commission a determined this rate after taking into account the removal of investment restrictions under sec_468a by the energy policy act of the amount expected to be earned by assets of the fund over the period that begins on the first day of the first taxable_year to which the revised schedule of ruling amounts will apply and the last day of the funding_period is approximately dollar_figure with respect to commission a the date that plant began sustained and plr-157165-02 substantial generation of electricity for sale to customers was and the date that plant first was included in taxpayer's rate base was the estimated period for which the fund will be in effect is years through thus taxpayer has calculated its qualifying percentage to be percent pursuant to sec_1_468a-3 the estimated_useful_life of plant is years through the estimated life of plant was not adjusted by commission a before there are no pending proceedings before commission a that may result in an increase or decrease in the amount of decommissioning costs for plant included in taxpayer's cost of service for ratemaking purposes as of the fair_market_value of commission a's jurisdictional portion of the fund was dollar_figure in commission b in final order case no approved rates to be included in taxpayer's cost of service for ratemaking purposes this order also included in taxpayer's cost of service decommissioning costs of taxpayer in the amount of dollar_figure commission b based the amounts included in cost of service upon the testimony of at least two expert witnesses in determining the amount of decommissioning costs for the plant included in taxpayer's cost of service commission b used an estimated cost of dollar_figure dollars as a base cost for decommissioning the plant with taxpayer's ownership share being dollar_figure and commission b's jurisdictional portion of this being dollar_figure dollars the cost is based upon the decommissioning study prepared by independent engineer a dated the estimated cost of decommissioning the plant set forth in the decommissioning study is premised on the prompt removal dismantlement method the base cost for decommissioning the plant was escalated at the rate of annually resulting in an estimated future decommissioning cost of dollar_figure through taxpayer's ownership portion of the future expense is dollar_figure for purposes of determining certain estimated dates relevant to the funding_period the level_funding limitation period and the qualifying percentage the ratemaking assumptions used by commission b to determine the rates in the last ratemaking proceedings are identical to the ratemaking assumptions used to determine the rates in the first ratemaking proceeding in which commission b included the plant in taxpayer's rate base with respect to commission b's jurisdictional amount the funding_period and the level_funding limitation period for plant as these terms are defined in sec_1_468a-3 extends through the assumed after-tax rate of return expected to be earned by assets of the plr-157165-02 fund under the jurisdiction of commission b is commission b determined this rate after taking into account the removal of investment restrictions under sec_468a by the energy policy act of the amount expected to be earned by assets of the fund over the period that begins on the first day of the first taxable_year to which the revised schedule of ruling amounts will apply and the last day of the funding_period is approximately dollar_figure with respect to commission b the date that plant began sustained and substantial generation of electricity for sale to customers was and the date that plant first was included in taxpayer's rate base was the estimated period for which the fund will be in effect is years through thus taxpayer has calculated its qualifying percentage to be percent pursuant to sec_1_468a-3 the estimated_useful_life of plant is years through the estimated life of plant was not adjusted by commission b before there are no pending proceedings before commission b that may result in an increase or decrease in the amount of decommissioning costs for plant included in taxpayer's cost of service for ratemaking purposes as of the fair_market_value of commission b's jurisdictional portion of the fund was dollar_figure commission c in docket no effective approved rates that taxpayer negotiated with cooperative a and cooperative b commission c in determining the amount of decommissioning costs for the plant to be included in taxpayer's cost of service used an estimated cost of dollar_figure dollars as a base cost for decommissioning plant with taxpayer's ownership share being dollar_figure this cost is based upon the decommissioning study prepared by independent engineer b the estimated base cost of decommissioning plant set forth in the decommissioning study is premised on the removal dismantlement method the base cost for decommissioning plant was escalated at the rate of approximately annually resulting in an estimated future decommissioning cost of dollar_figure through taxpayer's ownership portion of the future expense is dollar_figure the after-tax rate of return assumed by commission c to be earned by commission c's cooperative a and cooperative b jurisdictional assets of the fund was commission c in docket no effective approved rates that taxpayer negotiated with cooperative c in determining the amount of decommissioning costs for plant included in taxpayer's cost of service commission c used an estimated cost of dollar_figure dollars as a base cost for decommissioning plant with taxpayer's ownership share being dollar_figure this cost is based upon the decommissioning study prepared by independent engineer a the estimated base cost of decommissioning plant set forth in the decommission plr-157165-02 study is premised on the removal dismantlement method the base cost for decommissioning plant was escalated at the rate of approximately annually resulting in an estimated future decommissioning cost of dollar_figure future dollars taxpayer's ownership portion of the future expense is dollar_figure the after- tax_rate of return assumed by commission c to be earned by commission c's cooperative c jurisdictional assets of the fund was with respect to commission c's jurisdictional amount the funding_period and the level_funding limitation period for plant as defined in sec_1_468a-3 extend through moreover commission c determined the after-tax rate of return in both docket no and docket no without taking into account the removal of investment restrictions under sec_468a by the energy policy act of the amount expected to be earned by the assets of the fund over the period that begins on the first day of the first taxable_year to which the revised schedule of ruling amounts will apply and the last day of the funding_period is approximately dollar_figure with respect to commission c the date that the plant began sustained and substantial generation of electricity for sale to customers was and the date that the plant first was included in taxpayer's rate base was the estimated period for which the fund will be in effect is years through for commission c cooperative a and cooperative b and years through for commission c cooperative c thus taxpayer has calculated the qualifying percentage to be percent for commission c cooperative a and cooperative b and for commission c cooperative c pursuant to sec_1_468a-3 the estimated_useful_life of the plant is years through for commission c cooperative a and cooperative b and years for commission c cooperative c the estimated life of the plant was not adjusted by commission c before as of the fair_market_value of commission c's jurisdictional portion of the fund was dollar_figure there are no pending proceedings before commission a commission b or commission c that may result in an increase or decrease in the amount of decommissioning costs for the plant included in taxpayer's cost of service for ratemaking purposes sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year plr-157165-02 sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within ½ months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer's income under sec_88 of the code and the plr-157165-02 regulations thereunder each schedule of ruling amounts shall be based on the public_utility commission's reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year sec_1_468a-3 of the regulations permits the service to provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any taxable_year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier taxable_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the funding_period for a nuclear decommissioning fund is the period that begins on the first day of the first taxable_year for which a deductible payment is made or deemed to be made to such nuclear decommissioning fund and ends the later of i the last day of the taxable_year that includes the estimated date on which decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer's cost of service for ratemaking purposes or ii the last day of the taxable_year that includes the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking plr-157165-02 purposes sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 of the regulations provides that the qualifying percentage for any nuclear decommissioning fund is equal to the fraction the numerator of which is the number of taxable years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of taxable years in the estimated_useful_life of the applicable nuclear power plant sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling amounts for any_tax year is the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that any taxpayer that has obtained a schedule of ruling amounts must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline for the 10th taxable_year that begins after the taxable_year in which the most recent schedule of ruling amounts was received the first taxable_year to which the revised schedule of ruling applies plr-157165-02 shall be the 10th taxable_year that begins after the taxable_year in which the most recent schedule of ruling amounts was received sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates a increases the proposed period over which decommissioning costs of such nuclear power plant will be included in cost of service for ratemaking purposes b adjusts the estimated date on which such nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes or c reduces the amount of decommissioning costs to be included in cost of service for any taxable_year the taxpayer's most recent request for a schedule of ruling amounts did not provide notice to the service of such action by the public_utility commission and in the case of a taxpayer that determines its schedule or ruling amounts under a formula or method obtained under sec_1_468a-3 the item increased adjusted or reduced is a fixed rather than a variable element of that formula or method sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year sections a and c of the act eliminated for taxable years beginning after date the investment restrictions contained in sec_468a sections b and c of the act revised sec_468a by lowering the tax_rate applicable to a nuclear decommissioning fund for taxable years beginning after date section dollar_figure of revproc_92_54 1992_2_cb_393 provides that if a public_utility commission places a nuclear power plant in a taxpayer's rate base within a reasonable period of time after the date the plant begins sustained and substantial generation of electricity for sale to customers the date of inclusion in rate base will be deemed to be the commercial operations date a reasonable period of time is one that ends on the last day of the second calendar_year after the calendar_year in which the nuclear power plant begins sustained and substantial generation of electricity for sale to customers we have examined the representations and data submitted by the taxpayer in plr-157165-02 relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations commissions a b and c have determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer as one the owners of the plant has calculated its share of the decommissioning costs under sec_1_468a-3 of the regulations the taxpayer subject_to the jurisdiction of two or more public_utility commissions for ratemaking purposes has calculated the total decommissioning costs allocable to commission a commission b and commission c as required by sec_1_468a-3 of the regulations the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commissions a b and c and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund pursuant to sec_1_468a-3 of the regulations taxpayer has determined that percent is the qualifying percentage the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1_468a-2 of the regulations based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts tax years through plr-157165-02 commissions a b and c year a b c total the approved schedule of ruling amounts for commission c is being limited to a five-year period as a result of the statutory changes made by the act the elimination of the investment restrictions and the reduction of the tax_rate applicable to income earned by the fund may result in a greater after-tax of return than was estimated prior to the enactment of the act by commission c which based its determinations as to the approved after-tax rate of return on restricted investments and a higher tax_rate this increased after-tax rate of return would over the life of the fund result in a balance in the fund on the last day of the funding_period that would exceed the amount of decommissioning costs allocable to the fund in order to prevent the excess accumulation in the fund this schedule of ruling amounts is limited to a five year period for commission c approval of a revised schedule of ruling amounts may be approved after a determination by the applicable public_utility commissions of an after-tax rate of plr-157165-02 return that accounts for the reduced_tax_rate and unrestricted investments approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated earlier payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter is also being sent to the industry director natural_resources lm nrc sincerely yours peter friedman senior technician reviewer branch office of associate chief_counsel plr-157165-02 passthroughs and special industries cc internal_revenue_service attn industry director natural_resources and construction lm nrc smith street mail stop 1000-hou houston tx
